Citation Nr: 0108308	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  00-04 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date for a 100 percent schedular 
rating for service-connected psychiatric disability prior to 
March 29, 1994.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from August 5, 1982 to 
September 16, 1982.   

This matter comes before the Board of Veteran's Appeals 
(Board) from a September 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  


FINDINGS OF FACT

1.  A February 1995 rating action awarded a total schedular 
rating for schizophrenia, effective March 29, 1994.  That 
determination was not appealed within one year of the 
veteran's notification of that decision.  

2.  The veteran's claim for an earlier effective date for the 
total schedular rating was received in April 1999.  

CONCLUSION OF LAW

An effective date prior to March 29, 1994 for a 100 percent 
disability evaluation for service-connected psychiatric 
disability is not warranted.  38 U.S.C.A. § 5110(b)(2) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.400(o) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was notified in January 1984 of a December 1983 
rating action which granted service connection for 
psychiatric disability (which remains his only service-
connected disorder) and assigned a 30 percent disability 
evaluation, effective September 17, 1982, the day after 
discharge from active service.  No appeal was taken as to 
either the disability rating assigned or the effective date.  

Thereafter, various rating actions granted temporary total 
disability ratings under 38 C.F.R. § 4.29 based on periods of 
VA hospitalizations and/or sustained the 30 percent schedular 
rating.  The veteran was notified of the last such rating 
action in September 1993 and no appeal was taken.  

After receipt on April 28, 1994 of a claim for increase and 
receipt of records of VA hospitalization commencing on March 
29th, with discharge in April, 1994, the veteran was notified 
in September 1994 of an August 1994 rating action which 
granted a 70 percent disability evaluation effective May 1, 
1994 (the first day of the month following VA hospital 
discharge).  No appeal was taken from that rating action.  

After receipt later in 1994 of a claim for increase, and 
receipt of the discharge summary of VA hospitalization of 
September to November 1994, a February 1995 rating action 
granted a 100 percent schedular rating effective March 29, 
1994 (date of VA hospital admission).  Although notified of 
that decision by RO letter of February 1995, no appeal was 
taken as to the effective date assigned.  

In May 1999 the veteran filed a claim for an earlier 
effective date for his 100 percent schedular rating for his 
service-connected psychiatric disorder, stating that he 
wanted the 100 percent rating made retroactive to the day 
after discharge from active service.  The September 1999 
denial of that claim has led to this appeal.  

In VA Form 9, Appeal to the Board, the veteran claimed that 
the effective date for his 100 percent schedular rating 
should be the date he was awarded Social Security disability 
benefits or the date of Dr. Gee's July 26, 1985 letter 
stating that he believed that the veteran could not "sustain 
an eight hour work day on a regular basis or produce quantity 
on a job."  That letter and additional private clinical 
records had been associated with a claim for Social Security 
disability benefits and these were received by VA in November 
1999, together with information indicating that the veteran 
was awarded such benefits in 1985.  

It is contended that the veteran's 100 percent schedular 
rating should be made effective the day after service 
discharge, i.e., September 17, 1982, or, alternatively, it 
should be made effective in 1985 when he was awarded Social 
Security disability benefits based on psychiatric disability.  

No appeal was ever initiated from any prior rating actions, 
including the initial grant of service connection and 
assignment of the initial rating.  Thus, those rating actions 
are final in the absence of clear and unmistakable error 
(CUE) under 38 C.F.R. § 3.105(a) (2000).  See also 38 
U.S.C.A. § 7105(c) (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.104(a), 20.302(a) (2000).  There is no allegation that 
any of the prior rating actions contained CUE  and, 
accordingly, they are final and are a bar to an earlier 
effective date.  

The current effective date of March 29, 1994 actually 
predates the increased rating claim received on April 28, 
1994.  There is no earlier formal claim or correspondence or 
document which could be construed as a claim which was not 
acted upon by the RO by subsequently adjudicating such claim.  
See 38 C.F.R. §§ 3.157 (2000)

38 U.S.C.A. § 5110(b)(2) (West 1991) provides that the 
effective date of an increased rating "shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date.  The enabling regulation, 38 C.F.R. 
§ 3.400(o)(2) provides that the effective date is the 
"[e]arliest date as of which it is factually ascertainable 
that an increase in disability had occurred if claim is 
received within 1 year from such date otherwise, date of 
receipt of claim."  Harper v. Brown, 10 Vet. App. 125, 126 
(1997).  

In essence, the effective date of an increased rating is the 
date of ascertainable increase or date of receipt of claim, 
which ever is later, under 38 U.S.C.A. § 5110(a) and 38 
C.F.R. § 3.400(o)(1); unless the ascertainable increase 
precedes receipt of the claim, in which case the effective 
date is the date of ascertainable increase if the claim is 
received within one year thereof under 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  Harper v. Brown, 
10 Vet. App. 125, 126 (1997).  

As noted in Harper v. Brown, 10 Vet. App. 125, 126 (1997), 38 
U.S.C.A. § 5110(b)(2) (West 1991) and 38 C.F.R. § 3.400(o)(2) 
are applicable only where the increase precedes the claim and 
are not applicable when a claim is filed and the increase in 
disability is subsequently ascertainable (as in Harper when 
the claim was filed first and increase was ascertained during 
subsequent VA hospitalization).  

The veteran's service-connected psychosis was evaluated under 
Diagnostic Code (DC) 9203 for paranoid schizophrenia.  Under 
that DC the initial 30 percent rating assigned encompassed 
definite impairment of social and industrial inadaptability; 
50 percent encompassed considerable impairment of social and 
industrial inadaptability; 70 percent encompassed those 
criteria for a 100 percent evaluation but with lesser 
symptomatology such as to produce severe impairment of social 
and industrial inadaptability.  For a 100 percent evaluation 
there had to be active psychotic manifestations of such 
extent, severity, depth, persistence or bizarreness as to 
produce total social and industrial inadaptability.  See 
38 C.F.R. § 4.132, DC 9203 (1993). 

In Hood v. Brown, 4 Vet.App. 301 (1993), the United States 
Court of Veterans Appeals stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas the 
other terms were "quantitative" in character, and it invited 
the Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that "has more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The Board is bound by 
this interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 1997).

In this case, an effective date for a rating greater than 30 
percent for the veteran's service-connected psychiatric 
disorder may not be assigned effective the day after service 
discharge because the multiple prior unappealed, and thus 
final, ratings denying an increased rating are a bar to the 
assignment of a prior rating.  

As to the veteran's receipt of Social Security disability 
benefits and the July 1985 letter of a private physician 
which had been submitted in conjunction with the claim for 
Social Security benefits, none of those records was on file 
prior to November 1999.  

Similarly, there was no evidence dated in the year prior to 
March 1994 of active psychotic manifestations sufficient to 
produce more than definite or moderately large social and 
industrial inadaptability.  The veteran did not file a timely 
appeal of the February 1995 rating action that assigned the 
effective date for the total schedular rating and that rating 
action is 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.1103 (1994).  Accordingly, an effective date prior to 
March 29, 1994 for a 100 percent schedular rating for the 
veteran's service-connected psychiatric disorder is not 
warranted.  

Hence, as there is no evidence to show that the appellant 
expressed an intent on a formal or informal basis to file a 
claim for an increased rating for his psychiatric disability 
earlier than March 29, 1994, there is no legal basis to 
assign an effective date for an award greater than 30 percent 
earlier than the date of claim, March 29, 1994.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  The Board is bound by 
the applicable law and regulations of the Department.  38 
U.S.C.A. § 7104(c) (West 1991).  Where the law and not the 
evidence is dispositive of the issue before the Board, as in 
this case, the claim is denied because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, 
the appeal as to this issue must fail.

Finally, the Board finds that notwithstanding the recent 
amendments to the law enacted by the Veterans Claims 
Assistance Act of 2000, no undue prejudice to the appellant 
is evident by a disposition by the Board herein, as the 
amended provisions of the Act specifically provide that VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance will aid in 
substantiating the claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. § 5103).  For 
the reasons set forth above, the Board has found that the 
appellant's claim lacks legal merit under the law and 
therefore, there is no reasonable possibility that further 
assistance or development of the claim at the RO-level will 
result in a grant of the benefits sought.


ORDER

An effective date for a 100 percent schedular rating for 
service-connected psychiatric disability prior to March 29, 
1994 is denied.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

